Citation Nr: 1816745	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral plantar fasciitis.  

3.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 4, 1973 to September 25, 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2012 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Regarding the petition to reopen the claim of service connection for bilateral pes planus, although the RO reopened the claim when it decided the underlying issue on the merits in the November 2012 decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference Board hearing at the RO.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for bilateral plantar fasciitis and DJD of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2004 Board decision denied the Veteran's claim for service connection for bilateral pes planus on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  

2.  Evidence received since the November 2004 Board decision is not cumulative or redundant of the evidence of record at the time of that decision and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus.  

3.  The Veteran's bilateral pes planus pre-existed military service and did not chronically worsen therein.  


CONCLUSIONS OF LAW

1.  The November 2004 Board decision is final. 38 U.S.C. §§ 7103(a), 7104 (2012); 38 C.F.R. § 20.1100 (2017).  

2.  Evidence received since the November 2004 Board decision is new and material and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Legal Criteria, Factual Background and Analysis

New and Material Evidence

The Veteran is seeking to reopen a previously denied claim for service connection for bilateral pes planus.  Historically, the claim was initially denied in an October 1976 rating decision based on a finding that the Veteran's condition pre-existed service and was not aggravated by his limited period of active duty service.  A December 1976 rating decision confirmed and continued the October 1976 denial of service connection.  The Veteran was notified of this denial later that same month.  The Veteran did not appeal the rating decision.  

In September 2002, the Veteran filed a petition to reopen the claim for service connection for bilateral pes planus.  The claim was denied in an April 2003 rating decision based on a finding that evidence submitted was not new and material.  The Veteran appealed the 2003 decision.  In November 2004, the Board also denied the Veteran's claim, finding new and material evidence had not been submitted.  The Board decision was sent to the Veteran and his rights to appeal were explained.  The Veteran did not appeal the decision to the Court.  Therefore, the November 2004 Board decision is final.  38 U.S.C. §§ 7103(a), 7104; 38 C.F.R. § 20.1100.  

A Board decision is final as of the date stamped on the face of the decision when mailed, unless reconsideration is ordered, or the decision is appealed to the Court.  38 C.F.R. § 20.1100.  Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C. §§ 7104, 7105.  

A claim on which there is a final decision may however be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

As noted above, the RO reopened and denied the claim for service connection for bilateral pes planus on a de novo basis.  However, the Board must first consider whether new and material evidence has been received to reopen the claim, regardless of the RO's actions.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

Evidence of record at the time of the November 2004 Board decision included the Veteran's service treatment records and post-service private evaluations of his feet, dated in November 1976 and in January 2002.  The 1976 evaluation noted that the Veteran was medically discharged from service because of his foot condition after 3 months of service.  The diagnosis was bilateral flat feet, symptomatic.  The 2002 evaluation also noted the Veteran had been discharged as a result of his pes planus deformity.  The Veteran also submitted a copy of an April 2003 Board decision that granted service connection for bilateral pes planus in another Veteran's appeal.  

The evidence associated with the claims file after the November 2004 Board decision included private and VA treatment records from January 2009 to January 2018, a September 2017 VA examination and the Veteran's testimony at a December 2017 Board hearing. 

Several of the private and VA treatment records note the Veteran's history of bilateral foot pain, numbness and tingling since his brief period of service.  A September 2016 private evaluation from J.D.O., D.P.M., shows an impression of congenital flat feet with chronic plantar pain, subtalar and midfoot arthropathy, greater in the left foot than the right foot.  The podiatrist opined that these conditions were related to the Veteran's flat feet but clearly developed during his training in service that required extensive walking, marching and running activities.  The podiatrist opined that the conditions were service related, chronic and permanent.  The September 2016 evaluation is new, in that it was not previously of record.  The evaluation suggests a worsening of the Veteran's congenital or pre-existing bilateral pes planus during service.  Since the lack of evidence of aggravation of the Veteran's pre-existing bilateral pes planus was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence has been received to reopen the claim for service connection for bilateral pes planus, and reopening the claim is warranted.  38 C.F.R. § 3.156(a).  The Board will proceed by adjudicating this claim on the merits.  As the AOJ adjudicated this claim on the merits in the October 2017 supplemental statement of the case, to include consideration of all new, pertinent evidence, the Veteran is not prejudiced by the Board's action.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, a veteran must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he is entitled to service connection for bilateral pes planus.  He asserts that his service during basic training either aggravated his pre-existing foot condition, or his current bilateral pes planus is the result of a back injury in service.  
The Veteran's June 1973 pre-induction examination notes that he had bilateral second degree pes planus that was not considered disqualifying.  No other abnormalities were noted.  Service treatment records show that on September 11, 1973, he reported to sick call with complaints of bilateral foot pain with prolonged marching and drilling.  He reported a lifelong history of this condition.  He was seen several times at sick call and was treated with pain medication, ace wraps, whirlpool treatment and light duty.  After 3 days of trial duty, he returned to sick call again with bilateral foot pain.  On September 21, 1973, a Medical Board found that he did not meet the minimal physical standards of enlistment or induction due to diagnosed symptomatic pes valgo planus.  The Medical Board further found that the condition pre-existed service and was not aggravated by his period of service.  He was discharged by reason of erroneous enlistment.  

Post-service VA and private treatment records show the Veteran was seen for difficulties with his feet in November 1976.  He gave a history of being medically discharged from the military after 3 months for his bilateral foot condition.  The diagnosis was bilateral flat feet, symptomatic.  Subsequent treatment records, as early as a January 2002 private treatment record, continue to show complaints of bilateral foot pain, and reported history of being discharged from service for his bilateral pes planus deformity.  As early as March 2009, treatment records show the Veteran's history of experiencing numbness and a burning sensation in his feet immediately following a back injury in service.  Several of the treatment records indicate that his symptoms might also be associated with diabetic neuropathy or diagnosed polyneuropathy.  

A September 2016 private evaluation by J.D.O., D.P.M. notes the Veteran's history of having developed moderate to severe foot pain during basic training due to running and marching.  The podiatrist noted that he was discharged after 3 months because of his bilateral foot pain and that he had continued foot discomfort with activity since his discharge.  His foot pain had become progressively worse.  The podiatrist diagnosed congenital flat feet with chronic plantar fasciitis pain, subtalar and midfoot arthropathy, left greater than the right foot.  The podiatrist noted that the conditions were related to the Veteran's flatfeet, but clearly developed when he started training in the military which required extensive walking, marching and running activities.  The examiner found the conditions service-related, chronic and permanent.  

In September 2017, the Veteran underwent a VA orthopedic examination of his feet.  After reviewing the Veteran's claims file, the examiner opined that the Veteran continued to suffer from preexisting bilateral pes planus during service, but that his symptoms during service were typical of the condition.  The examiner further opined that the progression was not beyond the normal progression for this disability and there was no evidence of permanent aggravation beyond the normal progression.   

During his December 2017 Board hearing, the Veteran testified that he had never experienced foot numbness before service and believed that his foot numbness was the result of a back injury he sustained when he hit his back on a diving board during a swimming exercise in service.  He testified that his basic training was for 21 days only and that he was on light duty for a week during that time.  

As noted above, the Veteran's June 1973 pre-induction examination revealed bilateral pes planus that was not considered disqualifying.  Therefore, the presumption of soundness does not attach in this case.  See 38 C.F.R. § 3.304(b).  Service connection can only be granted for aggravation of bilateral pes planus and not incurrence in service.

After reviewing all of the evidence of record, the Board finds that the evidence reflects an increase in pes planus during service as the Veteran reported foot pain in service.  Hence, the presumption of aggravation arises and there must be clear and unmistakable evidence that any increase was due to the natural progress of the condition.  Here, there is not clear and unmistakable evidence demonstrating that the increase in service represented a chronic increase in severity (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression).  Initially, the Veteran served no more than 21 days, and was placed on light duty for part of that time and treated for his bilateral foot pain, first reported just 7 days after his enlistment.  At the time of his discharge, the Medical Board found that his bilateral pes planus pre-existed service and had not been aggravated by his period of service.  

While the Veteran can competently report on his observable symptoms, any opinions regarding progression, aggravation, or etiology of such symptoms requires medical expertise that he has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Board assigns no probative weight to the Veteran's assertions in this regard.  

In reaching a determination, the Board has afforded greater probative value to the September 2017 VA examiner's opinion that the Veteran's pre-existing bilateral pes planus was not aggravated beyond its natural progression during service.  The opinion is persuasive as the rationale for the opinion is based upon accurate facts and sound reasoning, and the opinion is consistent with the contemporaneous evidence.  This evidence outweighs the probative value of the September 2016 private opinion, as the private opinion is based on an inaccurate factual basis that the Veteran was in basic training for 3 months rather than 21 days, and that he had not experienced foot pain before basic training.  This is contradicted by the contemporary service treatment records, which reflect the Veteran's acknowledgement of a lifelong history of foot pain.  

As such, the Board concludes that there is not clear and unmistakable evidence that the increase shown in service was beyond the natural progression of preexisting pes planus, and the presumption of aggravation is rebutted.  

Therefore, a preponderance of the evidence of record is against the Veteran's claim for service connection for bilateral pes planus.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  





ORDER

The appeal to reopen a claim of service connection for bilateral pes planus is granted. 

Service connection for bilateral pes planus is denied.


REMAND

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Plantar fasciitis is a condition caused by the inflammation or swelling of the thick tissue on the bottom of the feet called plantar fascia.  See Plantar Fasciitis, U.S. National Library of Medicine, Medline Plus Medical Encyclopedia, https://medlineplus.gov/ency/article/007021.htm.  

Although the Veteran's service treatment records do not show any diagnosis of bilateral plantar fasciitis and his inservice complaints of bilateral foot pain were attributed to his diagnosed bilateral pes planus, a September 2016 private podiatrist opined that the Veteran's currently diagnosed plantar fasciitis, while related to his congenital pes planus, clearly developed during his military training.  The examiner found the condition service-related, chronic and permanent.  The September 2017 VA examiner opined that pes planus and plantar fasciitis clearly and unmistakably existed prior to service and was not aggravated by service but did not provide rationale for the opinion regarding the preexistence of diagnosed plantar fasciitis, as that condition was not noted prior to service or specifically noted in service, and the presumption of soundness applies.  As such, the opinion is inadequate as it relates to plantar fasciitis.  Thus, a new VA examination and opinion that specifically addresses the etiology of the Veteran's diagnosed bilateral plantar fasciitis must be provided.  

Regarding the Veteran's claim for service connection for DJD of the lumbar spine, since 2009 he has consistently given a history of an inservice low back injury when he hit a diving board.  Although his service treatment records show no relevant complaints, findings, treatment or diagnoses, a December 2012 private MRI of the sacrum and coccyx revealed evidence of a deformity of the coccyx that was consistent with an old fracture.  A December 2012 treatment record further noted the Veteran's history of pain radiating down the back side of his legs for 30 years.  The impression was that the evidence suggested S1 radiculitis bilaterally.  The Veteran should be provided a VA examination to address the etiology of his current low back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  Obtain and associate with the claims file any updated VA treatment records from September 2017 to the present.

3.  After associating the above records, if any, with the electronic claims file, the Veteran must be afforded a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed bilateral plantar fasciitis and DJD of the lumbar spine.  The electronic claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide the following opinions for each diagnosed disability:  

(a)(1)  Is there clear and unmistakable (obvious or manifest) evidence that any diagnosed bilateral plantar fasciitis preexisted the Veteran's period of active duty service (from September 4, 1973 to September 25, 1973)?  

(2)  If the answer is that bilateral plantar fasciitis preexisted service, then is there clear and unmistakable (obvious or manifest) evidence that any such preexisting disability DID NOT increase in severity beyond the natural progression of the disability during the above noted period of active duty service (i.e., the disability was not aggravated by service)?  

(3)  If the answer to any of questions (a)(1)-(2) is "no," then is it at least as likely as not (50 percent or greater) that any diagnosed bilateral plantar fasciitis is related to any event in active duty service, including treatment for foot pain therein?  

(4)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed DJD of the lumbar spine is related to any injury or event in active duty service?  

The examiner must provide a complete rationale for all opinions expressed that addresses the Veteran's June 1973 pre-induction medical examination showing bilateral pes planus deformity, as well as the December 2012 private MRI evidence of a coccyx deformity consistent with an old fracture and the September 2016 private opinion that the Veteran's plantar fasciitis developed during service.  The opinions must also address the Veteran's statements regarding his history of an inservice back injury and the onset of his symptoms.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If either benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


